[Cite as Carlson v. Cincinnati, 2022-Ohio-1513.]




                     IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                      HAMILTON COUNTY, OHIO



 RICK CARLSON,                                     :   APPEAL NO. C-210238
                                                       TRIAL NO. A-1703713
         Plaintiff-Appellee,                       :

   vs.                                             :     O P I N I O N.

 CITY OF CINCINNATI,                               :

       Defendant-Appellant,                        :

    vs.                                            :

 TUSCAN HILLSIDE DEVELOPMENT,                      :
 LLC, et al.,

       Third-Party Defendants.                     :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: May 6, 2022


Hilton Parker LLC, Jonathan L. Hilton and Geoffrey C. Parker, for Plaintiff-
Appellee,

Andrew W. Garth, City Solicitor, Erica Faaborg and David M. Laing, Assistant City
Solicitors, for Defendant-Appellant.
                   OHIO FIRST DISTRICT COURT OF APPEALS




WINKLER, Judge.

       {¶1}   This is the second appeal in a civil action involving the city of Cincinnati

and property owners from the same family who were found liable in 2019 for money

damages related to those properties. The city of Cincinnati appeals the order of the

Hamilton County Court of Common Pleas striking a postappeal filing by the city

seeking to correct an undetected error in the record related to which family member’s

financial obligation arising from the 2019 judgment had been satisfied before the first

appeal was taken. For the reasons that follow, we reverse the trial court’s order and

remand the cause for further proceedings.


                    I.     Background Facts and Procedure

       {¶2}   In 2017, appellee Rick Carlson (“Rick”) began this civil action by seeking

to stay the city’s demolition of a vacant building on one of his properties. The city

responded by filing counterclaims against Rick, and third-party claims against Rick’s

business entity, Tuscan Hillside Development, LLC, and Rick’s children, Daisy Carlson

(“Daisy”), Noah Carlson, and Jeremiah Carlson (“Jeremiah”), collectively the “Carlson

defendants.” See Carlson v. City of Cincinnati, 1st Dist. Hamilton No. C-190631, 2020-

Ohio-4685, ¶ 2 (“Carlson I”). The city’s claims involved unpaid civil fines, costs

incurred by the city for services such as stabilizing numerous properties, and unpaid

“Vacated Building Maintenance License” (“VBML”) fees. Rick and the other Carlson

defendants were jointly represented by counsel.

       {¶3}   The trial court granted partial summary judgment to the city that

included an individual judgment against Rick in an amount over $100,000, as well as

individual money judgments against the other Carlson defendants.


                                           2
                    OHIO FIRST DISTRICT COURT OF APPEALS




       {¶4}   After the trial court entered its decision granting partial summary

judgment to the city, the city, following the procedure of R.C. 2329.02, obtained five

certificates of judgment and created liens on the Carlson defendants’ real estate in the

amount of the judgments. The Carlson defendants, acting without counsel, filed a

document under the original case number of A-1703713 attempting to obtain lien

releases in exchange for escrowing deposit money to pay the judgments. The trial

court struck that document.

       {¶5}   Months later, the city settled with Daisy and filed a document (“entry of

satisfaction” or “original entry of satisfaction”) under the original case numbered A-

1703713 intending to give notice that Daisy had satisfied the judgment and requesting

that the clerk release the lien of the judgment recorded in the judgment docket under

the case numbered CJ18020531. However, the entry of satisfaction reads: “the

judgment against the Petitioner-Counterdefendant Rick Carlson is satisfied.” The

certificate of service attached to the entry of satisfaction mentioned Rick and counsel

for the Carlson defendants, but did not name Rick’s daughter Daisy.

       {¶6}   About one month later, on October 23, 2019, after the dismissal of all

remaining claims, including Rick’s, the trial court entered a final judgment in the case

numbered A-1703713. The Carlson defendants jointly appealed that final judgment.

The appeal was assigned the case number C-190631, and the Hamilton County Court

of Common Pleas clerk certified the record in the case numbered A-1703713 to this

court. The record of the separate certificate of judgment docket was not certified to

this court.

       {¶7}   The Carlson defendants raised several assignments of error, one

relating only to Rick. At oral argument, the appellate panel asked counsel for the

                                           3
                    OHIO FIRST DISTRICT COURT OF APPEALS




parties why Rick’s appeal was not moot when the record contained an entry of

satisfaction with respect to his obligation. Counsel appeared confused and indicated

their belief that Daisy, not Rick, had satisfied the judgment and obtained a lien release.

No party sought leave to correct the record. See Civ.R. 60(A).

       {¶8}    Following our duty to examine our own jurisdiction over an appeal, this

court in its written opinion in Carlson I noted that a voluntary satisfaction of a

judgment ends the controversy and renders an appeal from the judgment moot.

Carlson I at ¶ 10. Because the record certified to this court showed the city’s judgment

against Rick had been voluntarily satisfied, we did not reach the merits of Rick’s

appeal. Id. at ¶ 12-13. This included Rick’s assertion of a clerical error in the trial

court’s entry with respect to the amount of the judgment against him, an error the city

conceded. Id. at ¶ 13.

       {¶9}    This court did reach the merits of the appeals brought by the other

Carlson defendants. We held those appeals meritless except for one argument relating

to the judgment against Jeremiah on claims filed outside the statute of limitations. Id.

at ¶ 20, 27, and 37. We reversed the part of the judgment requiring Jeremiah to pay

$2,800 for a July 2011 VBML fee and late fee, affirmed the remainder of the trial

court’s judgment, and remanded the cause to the trial court to enter a judgment

consistent with our opinion. Id. at ¶ 39.

       {¶10} Subsequently, the city asked this court to reconsider our decision on the

ground that the entry of satisfaction in the record contained the certificate of judgment

docket number related to Daisy but inaccurately identified Rick as the party whose

obligation had been satisfied. We denied the application, which failed to establish a

ground for reconsideration that was manifested in the record. See, e.g., State v. Black,

                                            4
                     OHIO FIRST DISTRICT COURT OF APPEALS




78 Ohio App.3d 130, 132, 604 N.E.2d 171 (1st Dist.1991), citing Matthews v. Matthews,

5 Ohio App.3d 140, 143, 450 N.E.2d 278 (10th Dist.1981) (The court of appeals may

reconsider a judgment or order entered in an appeal, if the App.R. 26(A) application

for reconsideration calls to the court’s attention either an obvious error in its decision

or an issue that the court did not, or did not fully, consider).

        {¶11}   At the same time, the city filed in the trial court a document seeking to

correct the record. That document (“ ‘amended’ entry of satisfaction”) sought to

amend the entry of satisfaction by removing Rick’s name and substituting Daisy’s.

When Rick moved the trial court to strike that “amended” entry of satisfaction, the

assistant city solicitor filed an affidavit and a memorandum in the trial court

explaining the need to correct an inaccuracy in the entry of satisfaction to avoid an

injustice. As a result of the mistake, the city lacked the ability to execute on the

judgment against Rick, but retained the ability to execute on the judgment against

Daisy, a judgment that had actually been satisfied and that was in an amount

significantly less than the judgment against Rick. Rick did not rebut the assistant city

solicitor’s affidavit but argued the city could not correct the mistake at this point in the

case.

        {¶12} The trial court granted Rick’s motion to strike the “amended” entry of

satisfaction, concluding that the law-of-the-case doctrine prevented the correction of

the entry of satisfaction. The city timely appeals that order, raising one assignment of

error challenging the granting of the motion to strike.

                                      II.     Analysis

                                  A. Standard of Review



                                             5
                    OHIO FIRST DISTRICT COURT OF APPEALS




        {¶13} On the surface, this appeal involves a trial court’s discretion to strike a

filing by a party. “Trial courts have inherent power to manage their own dockets.”

State ex rel. Charvat v. Frye, 114 Ohio St.3d 76, 2007-Ohio-2882, 868 N.E.2d 270, ¶

23. Thus, ordinarily a trial court’s decision to grant a motion to strike a filing not

related to any specific procedure will be reviewed for an abuse of discretion. “Absent

an abuse of discretion, a trial court's decision to grant a motion to strike will not be

overturned on appeal.” Brisco v. U.S. Restoration & Remodeling, Inc., 10th Dist.

Franklin Nos. 14AP-533 and 14AP-543, 2015-Ohio-3567, ¶ 11, quoting Embry v.

Admr., Bur. of Workers’ Comp., 10th Dist. Franklin No. 04AP-1374, 2005-Ohio-7021,

¶ 12.

        {¶14} Trial courts, however, do not have discretion to make errors of law. See

Johnson v. Abdullah, Slip Opinion No. 2021-Ohio-3304, ¶ 39. We review legal issues

de novo. Id. at ¶ 38.

                          B. Law-of-the-Case Doctrine

        {¶15} The first issue presented by this appeal involves the law-of-the-case

doctrine.   The trial court struck the city’s “amended” entry of satisfaction after

determining the law-of-the-case doctrine prevented correction of the record. Under

the law-of-the-case doctrine, “legal questions resolved by a reviewing court in a prior

appeal remain the law of that case for any subsequent proceedings at both the trial and

appellate levels.” Giancola v. Azem, 153 Ohio St.3d 594, 2018-Ohio-1694, 109 N.E.3d

1194, ¶ 1, citing Nolan v. Nolan, 11 Ohio St.3d 1, 3, 462 N.E.2d 410 (1984). The

doctrine, designed to afford consistency in results, to prevent endless litigation, and to

respect the hierarchy of courts, is limited to issues already resolved. See id. at ¶ 14-16;



                                            6
                     OHIO FIRST DISTRICT COURT OF APPEALS




Banker’s Choice, LLC v. Zoning Bd. of Appeals, 1st Dist. Hamilton No. C-200117,

2021-Ohio-1206, ¶ 16.

       {¶16} Importantly, where the aggrieved party relies on facts added to the

record after the appellate court rendered its decision, the law-of-the-case doctrine

does not apply. See, e.g., Standard Oil Co. v. United States, 429 U.S. 17, 18, 97 S.Ct.

31 (1976) (the district judge does not “flout[] the mandate” of the appellate court by

acting on a Civ.R. 60(b) motion to set aside the judgment after an appeal); Azem at ¶

16, quoting Nolan at 3 (“ ‘where at a rehearing following remand a trial court is

confronted with substantially the same facts and issues as were involved in the prior

appeal, the court is bound to adhere to the appellate court’s determination of the

applicable law.’ ”); State v. Deloney, 1st Dist. Hamilton No. C-190372, 2019-Ohio-

5213, ¶ 9 (“The law-of-the-case doctrine does not apply when the subsequent

proceedings involve different evidence or different legal issues.”).

       {¶17} Although the city did not artfully frame the issue, it argues now, as it did

in the trial court, that the facts presented in the two records are not the same, and

therefore, the law-of-the-case doctrine did not preclude relief. Rick argues, as he did

in the trial court, that the addition of the assistant city solicitor’s affidavit to the record

does not matter. According to Rick, the affidavit is irrelevant because the parties in

the first appeal “represented” to this court that the entry of satisfaction contained an

error yet this court deemed Rick’s appeal moot and denied the city’s application for

reconsideration.

       {¶18} The addition of the affidavit does matter. Our record in the first appeal

was limited to (1) the original papers and exhibits filed in the case numbered A-

1703713, the case appealed, (2) the transcript of proceedings, and (3) a certified copy

                                              7
                    OHIO FIRST DISTRICT COURT OF APPEALS




of the docket and journal entries prepared by the clerk of the trial court. See App.R.

9(A). This record undisputedly showed only that Rick had satisfied his obligation to

the city. Our judgment related to the record and issues then before the court, and did

not purport to address potential future events such as the city’s actions in the trial

court to correct the record. We note that in the application for reconsideration the city

did not request a limited remand and no affidavit accompanied the application.

       {¶19} Unlike the record in the first appeal, the record now shows that the entry

of satisfaction contains a scrivener’s error and is inaccurate with respect to the

satisfaction of judgment. Under these facts, the law-of-the-case doctrine did not

preclude the trial court from granting relief to the city. Thus, the trial court struck the

city’s “amended” entry of satisfaction on an erroneous basis.

          C. Postappeal Correction of the Entry of Satisfaction

       {¶20} The second issue presented by this appeal is the proper procedural

device for correction of the record. The record now contains (1) a proposed “amended”

entry of satisfaction, (2) a memorandum advancing the argument that it would be

unjust to allow the record to stand, and, of great importance, (3) an unrebutted

affidavit demonstrating the entry of satisfaction contains a mistake. Based on these

documents, it is clear that the original entry of satisfaction erroneously indicates that

Rick satisfied his obligation to the city, seeks the release of a lien noted in the

certificate of judgment docket number associated with Daisy, not Rick, and fails to

indicate that Daisy satisfied her obligation to the city.

       {¶21} Ohio courts have held that a trial court, when it is equitable to do so, can

order an entry of satisfaction of a judgment wrongfully made to be set aside and

vacated on motion and proof by affidavit. See Wilson v. Stilwell, 14 Ohio St. 464,
                                            8
                     OHIO FIRST DISTRICT COURT OF APPEALS




(1863), paragraph one of the syllabus and 471; McLaughlin v. Kiley, 9th Dist. Lorain

No. 14CA010540, 2014-Ohio-3539, ¶ 5, 7-8; Ross v. Stricker, 85 Ohio App. 56, 88

N.E.2d 80 (1st Dist.1949), rev’d on other grounds, 153 Ohio St. 153, 91 N.E.2d 18

(1950). See also Civ.R. 60(A) (“Clerical mistakes in judgments, orders or other parts

of the record and errors therein arising from oversight or omission may be corrected

by the court at any time on its own initiative or on the motion of any party and after

such notice, if any, as the court orders. During the pendency of an appeal, such

mistakes may be so corrected before the appeal is docketed in the appellate court, and

thereafter while the appeal is pending may be so corrected with leave of the appellate

court.”).

         {¶22} Rick maintains that the city must do more than file an affidavit to amend

the entry of satisfaction, even though that document was signed only by a party and

not by the court. According to Rick, the city must satisfy the requirements of Civ.R.

60(B).

         {¶23} Civ.R. 60(B) is a procedural rule “requir[ing] the court to carefully

consider the two conflicting principles of finality and perfection.” Strack v. Pelton, 70

Ohio St.3d 172, 175, 637 N.E.2d 914 (1994), citing Knapp v. Knapp, 24 Ohio St.3d 141,

144-145, 493 N.E.2d 1353 (1986).

         {¶24} On its face, the provisions of Civ.R. 60(B) apply only to relief from “a

final judgment, order, or proceeding.” In other words, the rule is directed to judicial

acts, not acts by parties. Here, the trial court did not sign the entry of satisfaction filed

by the city.

         {¶25} At least one court has held that where a notice of satisfaction of

judgment filed by a party has become “inextricably intertwined” with a judgment, it

                                             9
                     OHIO FIRST DISTRICT COURT OF APPEALS




may only be modified by a motion that satisfies the requirements of Civ.R. 60(B). See

In re Dabbelt, 3d Dist. Mercer No. 10-84-6, 1986 Ohio App. LEXIS 6663 (May 1, 1986).

       {¶26} Dabbelt involved a disagreement that occurred over the accounting that

a father as guardian of his son provided to his son when the son attained the age of 21

and the parents were divorcing. The probate court journalized an entry detailing a

comprehensive settlement agreement between the son, his mother, and his father

guardian. That agreement conditioned the termination of the guardianship and the

release of the father guardian from further liability upon the son’s filing of a notice

satisfaction of judgment. The son timely filed a satisfaction of judgment and thereby

authorized the clerk of the court to release and discharge the surety bond given by the

guardian father. Almost 20 years later, the son moved to withdraw the entry of

satisfaction. The trial court applied the requirements of Civ.R. 60(B) to the motion

and denied relief.

       {¶27} On appeal, the Third District Court of Appeals concluded that Civ.R.

60(B) was applicable, even though the entry of satisfaction was signed only by the

judgment creditor—the son—and did not involve a judicial act. The court reasoned

that the motion attacking the satisfaction of judgment was “inherently and inextricably

intertwined” with the “scope of the judgment of the trial court” such that the “[a]ction

to vacate the satisfaction [would] necessarily also vacate or at the very least modif[y]

the termination of the guardianship.” The court concluded, therefore, that the son’s

motion necessarily sought relief from “judgment.” Id. at *9.

       {¶28} The facts of this case are analogous to those in Dabbelt. This court

deemed Rick’s appeal moot because the entry of satisfaction in the record showed the

trial court’s final judgment for the city and against Rick in an amount over $100,000

                                          10
                     OHIO FIRST DISTRICT COURT OF APPEALS




had been satisfied. Practically speaking, the entry of satisfaction had the legal effect

of modifying the $100,000 plus judgment against Rick to a judgment of zero. Any

action to vacate or amend the entry of satisfaction would necessarily reinstate the

$100,000-plus judgment against Rick. Thus, we conclude the entry of satisfaction

became “inherently and inextricably intertwined” with the trial court’s final judgment

that set forth Rick’s obligation to the city.

       {¶29} Because the entry of satisfaction became inextricably intertwined with

the trial court’s final judgment, the modification sought by the city cannot be

accomplished by use of procedures to correct a simple clerical-type of error.

Modification of the final judgment involving Rick requires the city to meet the

standards of Civ.R. 60(B). See Dabbelt, 3d Dist. Mercer No. 10-84-6, 1986 Ohio App.

LEXIS 6663.

       {¶30} Under Civ.R. 60(B), a final judgment may be vacated or modified by

reason of (1) mistake, inadvertence, surprise or excusable neglect, (2) newly

discovered evidence, (3) fraud, misrepresentation or misconduct, (4) satisfaction,

release or discharge of the judgment or (5) any other reason justifying relief from the

judgment. Civ.R. 60(B). “Mistakes made as a result of excusable neglect may be set

aside, especially if under the circumstances it is equitable to do so.” Whitaker v.

Associated Credit Servs., Inc., 946 F.2d 1222, 1224 (6th Cir.1991), citing 11 Charles

Alan Wright and Arthur R. Miller, Federal Practice and Procedure, Section 2858

(1973) (applying similarly worded Fed.R.Civ.P. 60(b)(1)).

       {¶31} To prevail on a motion to relieve a party from a final judgment, the

movant must demonstrate that “(1) the party has a meritorious defense or claim to

present if relief is granted; (2) the party is entitled to relief under one of the grounds

                                                11
                     OHIO FIRST DISTRICT COURT OF APPEALS




stated in Civ. R. 60(B)(1) through (5); and (3) the motion is made within a reasonable

time, and, where the grounds of relief are Civ. R. 60 (B)(1), (2) or (3), not more than

one year after the judgment, order or proceeding was entered or taken.” GTE

Automatic Electric, Inc. v. ARC Industries, Inc., 47 Ohio St.2d 146, 351 N.E.2d 113

(1976), paragraph two of the syllabus.

       {¶32} Although the city did not file a document in the trial court that was

labeled a “Civ.R. 60(B) motion,” the city’s actions in substance invoked the trial court’s

power under Civ.R. 60(B) to relieve the city from the operation of a claimed unjust

judgment for the reasons set forth in Civ.R. 60(B)(1). To that end, after we issued our

written decision in Carlson I, the city filed documents in both this court

(inappropriately) and the trial court seeking to modify the entry of satisfaction on the

grounds that it contained a scrivener’s error not corrected by the parties. Upon Rick’s

opposition, the city requested a hearing on the matter. Consequently, we consider the

city’s October 2, 2020 filing in the trial court as a Civ.R. 60(B)(1) motion for relief from

judgment.

       {¶33} Notably, the city’s request for relief was made within one year of the trial

court’s entry of final judgment in 2019, satisfying the one-year limitation of Civ.R.

60(B)(1). Thus, we remand the cause for the trial court to determine, in its discretion,

if the city’s motion was made within a reasonable time, and whether the judgment,

meaning the final judgment as modified by the inaccurate entry of satisfaction, should

be amended to correct an unjust result.

       {¶34} On remand, if the trial court grants the city relief, thereby reinstating

the judgment against Rick by substituting Daisy’s name in the entry of satisfaction, the

trial court shall correct any clerical errors in the amount of Rick’s obligation before

                                            12
                    OHIO FIRST DISTRICT COURT OF APPEALS




entering a final judgment. See Carlson I, 1st Dist. Hamilton No. C-190631, 2020-

Ohio-4685, at ¶ 13. If the court declines to grant the city relief, the court should strike

the city’s “amended” entry of satisfaction. That filing has no legal effect absent action

by the trial court allowing for modifying the original entry of satisfaction. Further,

although this court has no jurisdiction at this time to order a correction in the certified

judgment docket, we remind the parties of the need for accuracy in public records,

especially those involving liens on lands.

       {¶35} Finally, we address Rick’s argument that the city’s failure to appeal our

decisions in Carlson I (the direct appeal and denial of the application for

reconsideration) precluded the city from seeking further review of any issue disposed

of by this court, including which party’s judgment was satisfied. Undoubtedly, Civ.R.

60(B) cannot be used as a substitute for a timely appeal. See Doe v. Trumbull Cty.

Children Servs. Bd., 28 Ohio St.3d 128, 502 N.E.2d 605 (1986), paragraph two of the

syllabus. But Rick’s reliance on that rule is misplaced in this case because the

necessary facts to explain the city’s entitlement to relief were not found on the record

this court reviewed in Carlson I.




                                             13
                   OHIO FIRST DISTRICT COURT OF APPEALS



                                    Conclusion

       {¶36} In light of the foregoing analysis, we sustain the city’s assignment of

error, reverse the trial court’s judgment, and remand the cause for further proceedings

consistent with the law and this opinion.


                                                 Judgment reversed and cause remanded.

ZAYAS, P.J., and BOCK, J., concur.



Please note:

       The court has recorded its entry on the date of the release of this opinion




                                            14